NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with 
                                   Fed. R. App. P. 32.1




            United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois  60604

                                   Argued October 17, 2011
                                  Decided November 15, 2011

                                             Before

                              WILLIAM J. BAUER, Circuit Judge

                              RICHARD A. POSNER, Circuit Judge

                              DIANE P. WOOD, Circuit Judge



No. 10‐3942

UNITED STATES OF AMERICA,                             Appeal from the United States
                  Plaintiff‐Appellee,                 District Court for the Central 
                                                      District of Illinois.
       v.
                                                      No. 2:09‐cr‐20067‐MPM‐1
DERRICK R. YOUNG,
                Defendant‐Appellant.                  Michael P. McCuskey,
                                                           Chief Judge.

                                           O R D E R

    The defendant‐appellant, Derrick Young, pleaded guilty to possession of heroin with intent
to distribute in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C).  He now challenges the district
court’s earlier denial of a motion to suppress the heroin that a police officer found during a
search of his person.

   A guilty plea generally operates as a waiver of all non‐jurisdictional issues on appeal. 
United States v. Rogers, 387 F.3d 925, 932 (7th Cir. 2004).  There is a narrow exception under
No. 10‐3942                                                                                    Page 2


Federal Rule of Criminal Procedure 11(a)(2) that allows a defendant, with the consent of the
court and the government, to explicitly condition his guilty plea on the right to appeal adverse
judgments on pre‐trial motions.  Here, Young argues that he made such a conditional plea by
expressing  his  intention  to  appeal  the  denial  of  the  motion  to  suppress  at  his  sentencing
hearing.    The  government  stood  by  silently  during  sentencing  while  the  judge  mistakenly
informed Young that he could appeal that decision.  

    Although Rule 11(a)(2) requires conditional plea agreements to be in writing, Young argues
that under United States v. Elizalde‐Adame, the writing requirement should be excused.  See
Elizalde‐Adame, 262 F.3d 637 (7th Cir. 2001).  We made clear in Elizalde‐Adame that in order to
excuse the writing requirement of conditional plea agreements, “something in the record . . .
[must] plainly show[] that the government had agreed to a conditional plea and that the district
court had accepted it.”  Id. at 639.

    There  is  no  evidence  that  when  Young  pleaded  guilty  he  had  reached  any  conditional
agreement, written or otherwise, with the government.  The record indicates that his guilty plea
was made freely and in consultation with his attorney.  At no point during the plea hearing
does the record suggest that Young or his attorney intended to reserve the right to challenge
the ruling on the motion to suppress.  We will not negate the intentions of the parties at the
time of this plea based on an unimportant misstatement made later at Young’s sentencing
hearing.  Accordingly, we find that he has waived any right to appellate review of the issue.

   Since there are no other issues before us, the ruling of the district court is AFFIRMED.